      Case 3:20-cv-00058-DCG-RFC Document 36 Filed 12/10/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

PETER FRANKLIN KLEIN,                            §
     Plaintiff,                                  §
                                                 §
                                                 §                  EP-20-CV-58-DCG
                                                 §
FEDERAL BUREAU OF PRISONS, et al.,               §
    Defendants.                                  §

      ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS OR, IN THE
     ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT AND DISMISSING
                      PLAINTIFF’S COMPLAINT

       The Federal Bureau of Prisons (BOP) and five named BOP facilities (the Federal

Defendants) move to dismiss Peter Franklin Klein’s complaint. Mot to Dismiss, ECF No. 25.

In the alternative, they move for summary judgment. Id. For the reasons discussed below, the

Court will grant the Federal Defendants’ motion to dismiss.

                                        BACKGROUND

       Klein was convicted for an armed bank robbery in cause number 5:09-CR-453-RMW in

the United States District Court for the Northern District of California. Mot to Dismiss, Exhibit

A (Decl. of Brenda Victor ¶ 5), ECF No. 25-3. He was sentenced on April 5, 2010 to 144

months’ imprisonment. Id. He was released from BOP custody on February 7, 2020. Id.

       Klein filed a complaint against the BOP and five BOP facilities on October 18, 2019.

Pl.’s Compl., ECF No. 1. He alleged various deprivations of his civil rights after he was

“brutally attacked by an inmate” on December 16, 2010. Id. at p. 7. He claimed the attack

occurred at the direction of the BOP staff at the La Tuna Federal Correctional Institution in

Anthony, Texas. Id.

       The Federal Defendants move to dismiss Klein’s complaint pursuant to Federal Rules of
      Case 3:20-cv-00058-DCG-RFC Document 36 Filed 12/10/20 Page 2 of 7




Civil Procedure 12(b)(1) for lack of subject-matter jurisdiction and 12(b)(6) for failure to state a

claim upon which relief can be granted. Mot to Dismiss, ECF No. 25.         In the alternative, the

Federal Defendants move for summary judgment under Federal Rule of Civil Procedure 56. Id.

       To the extent Klein brings his claims against the Federal Defendants for violations of his

civil rights under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971), the Federal Defendants assert three reasons for the Court to dismiss the claims. Id.

at 3. First, they maintain the Court lacks subject-matter jurisdiction because Klein failed to

exhaust his administrative remedies, as required by the Prison Litigation Reform Act (PLRA).

Id. at 6–8 (citing 42 U.S.C. § 1997e(a)). Second, they contend a Bivens action is not a

cognizable cause of action against a federal agency such as the BOP or its facilities. Id. at 8–9

(citing F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994)). Additionally, they aver any of Plaintiff’s

Bivens claims which occurred more than two years before he filed his complaint are barred by

the statute of limitations. Id. at 10–11.

       To the extent Klein brings his claims as torts under the Federal Torts Claims Act (FTCA),

the Federal Defendants assert two reasons for the Court to dismiss the claims. Id. at 12–16.

First, they observe he has failed to exhaust the prerequisite FTCA administrative remedies. Id.

at 12–13 (citing 28 U.S.C. § 2675(a)). Finally, they note the statute of limitations bars any tort

claim which was not presented in writing to the BOP within two years after the claim accrued.

Id. at 14–16 (citing 28 U.S.C. § 2401(b)).

       Klein responds he suffers from a severe chronic brain injury caused by abuse at the hands

of the BOP staff. Pl.’s Resp. 1, ECF No. 31. As a result of this injury, he claims he suffers

daily from extreme pain and cognitive issues. Id. He also avers the BOP blocked him from


                                                 -2-
       Case 3:20-cv-00058-DCG-RFC Document 36 Filed 12/10/20 Page 3 of 7




filing timely complaints. Id. at 2. Thus, he suggests he should not be required to exhaust and is

entitled to equitable tolling.

        The Federal Defendants reply “[t]he allegations in Plaintiff’s Complaint span nearly a

decade.” Defs.’s Reply 7, ECF No. 32. They note Klein “does not offer any further evidence,

aside from [his] own conclusory statements about alleged retaliation, as to why he failed to

timely engage the administrative process.” Id. They argue Klein “has not met his burden to

provide justification” for equitable tolling. Id. at 8.

        The United States Magistrate Judge to whom the Court referred this matter recommends,

in a report and recommendation, that the Court grant the Federal Defendants’ motion to dismiss.

R. &. R. 1, ECF No. 33. See 28 U.S.C. § 636(b)(1)(B) (permitting a district court, on its own

motion, to refer a pending matter to a United States Magistrate Judge for a report and

recommendation).      He reasons that “[f]ederal agencies cannot be sued via a Bivens cause of

action.” R. &. R. 8 (citing F.D.I.C. v. Meyer, 510 U.S. at 486). Consequently, Klein fails to

state a Bivens claim upon which relief can be granted against the Federal Defendants. Id. at 9.

The Magistrate Judge adds that “[a]s the notice ‘requirement is a prerequisite to suit under the

FTCA,’ the Court finds that subject matter jurisdiction does not exist in this case.” Id. (quoting

Life Partners Inc. v. United States, 650 F.3d 1026, 1030 (5th Cir. 2011)); see also McNeil v.

United States, 508 U.S. 106, 113 (1993) (“The FTCA bars claimants from bringing suit in

federal court until they have exhausted their administrative remedies.”); Hinojosa v. U.S. Bureau

of Prisons, 506 F. App’x 280, 282 (5th Cir. 2013) (“As a waiver of sovereign immunity, the

FTCA must be strictly construed, and consequently, claims under it must strictly comply with its

terms.”); Gregory v. Mitchell, 634 F.2d 199, 203–04 (5th Cir. 1981) (“The requirement of


                                                 -3-
      Case 3:20-cv-00058-DCG-RFC Document 36 Filed 12/10/20 Page 4 of 7




exhaustion of administrative review is a jurisdictional requisite to the filing of an action under

the FTCA”).

       The Magistrate Judge also finds that, because Klein did not file his complaint while in

custody, the PLRA’s exhaustion requirement does not apply to his Bivens claims. Id. at 8.

Therefore, he “recommends that Plaintiff’s Complaint be dismissed without prejudice, as his

Bivens claim may stand if brought against the federal employees involved in the facts at issue in

his Complaint.” Id. at 10.

       Klein did not file objections to the report and recommendation of the Magistrate Judge.

       The Federal Defendants did file objections. Def.’s Obj., ECF No. 35. They note Klein

filed his complaint on October 18, 2019 and he was not released from BOP custody until

February 7, 2020. Id. at 3–4. Consequently, they maintain Klein’s Bivens claims are subject to

the PLRA exhaustion requirements. Id. at 3. Moreover, they assert Klein’s “Bivens claims, up

to two years before he filed his Complaint, are barred by the statute of limitations.” Id. at 5.

They argue, because Klein was “incarcerated in California BOP facilities, any Bivens claims

within the statute of limitations would necessarily involve employees of those California

facilities.” Id. n.4. They ask the Court to dismiss Klein’s Bivens claims with prejudice. Id. at

6.

                                      APPLICABLE LAW

       A party who files timely written objections to a report and recommendation of a

magistrate judge is entitled to a “de novo” review of those portions of the report to which the

party objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3). A district court need not,

however, consider “‘frivolous, conclusive, or general objections.’” Battle v. United States

                                                 -4-
      Case 3:20-cv-00058-DCG-RFC Document 36 Filed 12/10/20 Page 5 of 7




Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (quoting Nettles v. Wainwright, 677 F.2d

404, 410 n.8 (5th Cir. 1982) (en banc)). As to other portions of the report or when a party does

not file written objections, the reviewing court applies a “clearly erroneous, abuse of discretion

and contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.

1989). After completing its review, the reviewing court may accept, reject, or modify a report,

in whole or in part. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b).

                                            ANALYSIS

       The Federal Defendants correctly note Klein filed his complaint on October 18, 2019 but

he was not released from BOP custody until February 7, 2020. Defs.’s Obj. 3–5 (see Pl.’s

Compl. 1; https://www.bop.gov/inmateloc/ (search for Register Number 13087-111) (last visited

Dec. 7, 2020)).

       The law is clear: if a plaintiff files a lawsuit while incarcerated, his Bivens claims are

governed by the PLRA’s exhaustion provisions. See 42 U.S.C. § 1997e(a) (“No action shall be

brought with respect to prison conditions under section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.”); Porter v. Nussle, 534 U.S. 516, 524

(2002) (“Thus federal prisoners suing under Bivens . . . must first exhaust inmate grievance

procedures just as state prisoners must exhaust administrative processes prior to instituting a §

1983 suit.”). Since Klein filed his lawsuit while incarcerated, his claims are clearly governed by

the PLRA’s exhaustion requirements. The Court will accordingly sustain the Federal

Defendant’s objection.

       The Federal Defendants also argue the Court should dismiss Klein’s Bivens claims with


                                                 -5-
      Case 3:20-cv-00058-DCG-RFC Document 36 Filed 12/10/20 Page 6 of 7




prejudice. Defs.’s Obj. 5–6. They maintain Klein’s “Bivens claims, up to two years before he

filed his Complaint, are barred by the statute of limitations.” Id. at 5. They add, because Klein

was “incarcerated in California BOP facilities during this two-year period, any Bivens claims

within the statute of limitations would necessarily involve employees of those California

facilities.” Id. n.4.

        The Court agrees the Federal Defendants’ representations are factually correct. The

Court will sustain the objection and dismiss Klein’s Bivens claims—against the Federal

Defendants—with prejudice. The Court adds that Klein may still pursue Bivens claims which

are not time-barred against individual defendants.

                                CONCLUSIONS AND ORDERS

        After completing a “de novo” review of those portions of the report and recommendation

to which the Federal Defendants object, the Court concludes that it should sustain the objections.

As to other portions of the report and recommendation, the Court concludes that the Magistrate

Judge’s proposed findings of fact and conclusions of law are neither clearly erroneous nor

contrary to law.

        Although the Court is sensitive to Klein’s extreme pain and cognitive issues caused by

his severe chronic brain injury, the Court concludes, as a matter of law, that he has failed to state

a Bivens claim against the Federal Defendants upon which relief can be granted.       Moreover, the

Court concludes that, because Klein has not exhausted his statutorily-required administrative

remedies, it lacks subject-matter jurisdiction to address his FTCA claims.     The Court, therefore,

enters the following orders:

        IT IS ORDERED that the “Federal Defendants’ Objection[s] to the Report and


                                                 -6-
      Case 3:20-cv-00058-DCG-RFC Document 36 Filed 12/10/20 Page 7 of 7




Recommendation of the Magistrate Judge” (ECF No. 35) are SUSTAINED.

       IT IS FURTHER ORDERED that the “Report and Recommendation of the Magistrate

Judge” (ECF No. 33) is REJECTED in part and ACCEPTED in part. The Magistrate Judge’s

finding that Klein did not file his complaint while in custody and the Court cannot dismiss his

Bivens claim on exhaustion grounds is REJECTED.          See R. & R. 8.   The Magistrate Judge’s

conclusion that the Court should dismiss Klein’s Biven’s claims without prejudice is also

REJECTED.        Id. at 10.   All other portions of the report and recommendation are

ACCEPTED.

       IT IS FURTHER ORDERED that the “Federal Defendants’ Motion to Dismiss, or in

the Alternative, Motion for Summary Judgment” (ECF No. 25) is GRANTED.

       IT IS FURTHER ORDERED that Klein’s “Civil Rights Complaint” (ECF No. 1) is

DISMISSED WITH PREJUDICE for failure to state a claim upon which relief can be granted

and for lack of subject-matter jurisdiction.

       IT IS FURTHER ORDERED that all pending motions are DENIED.

       IT IS FINALLY ORDERED that the District Clerk shall CLOSE this case.

       SO ORDERED.

       SIGNED this        10th    day of December 2020.



                                           _________________________________
                                           DAVID C. GUADERRAMA
                                           UNITED STATES DISTRICT JUDGE




                                                 -7-
